Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claims 1-4, 7-9, 14, 16, 18-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Othman et al. US 2018/0165508 (hereinafter “Othman”) in view of Cavallucci US 7,221,462.
Regarding claim 1, Othman discloses a method for identifying a user using an image of an object of the user the method comprising: obtaining, by an optical sensor of a mobile device, the image of the object, wherein the object comprises a biometric characteristic of the user (see figure 3 wherein in step 305 an image of a user is captured, the image being of a hand that comprises fingerprints, see paragraph 0080)

    PNG
    media_image1.png
    867
    569
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    141
    318
    media_image2.png
    Greyscale


; 


    PNG
    media_image3.png
    623
    327
    media_image3.png
    Greyscale


Othman does not explicitly disclose that the position of the object in the image is determined using a neural network. However in paragraph 0083 he does disclose that the training of the classifiers could be carried out on known example images. 
Cavallucci discloses a device for optically determining the position of an article using a neural network (see col. 3 lines 5-23). 


    PNG
    media_image4.png
    351
    425
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    273
    432
    media_image5.png
    Greyscale

Othman and Cavallucci are analogous art because they are from the same field of endeavor of detecting objects, in particular fingers. 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine Othman and Cavallucci to use a neural network to find the position of the fingertips. The motivations are from Cavalluci’s teaching that it makes it possible to take account of the real optical and geometrical characteristics of the finger, in particular its ability to transmit reflect, backscatter light, and also to take account of its shape. 
Regarding claim 2, as discussed Othman discloses wherein the object is at least one fingertip and the biometric characteristic is a fingerprint of the fingertip. 
wherein the image comprises more than one fingertip (see figure 4c)

    PNG
    media_image6.png
    438
    411
    media_image6.png
    Greyscale

 and the method further comprises: identifying a position of each fingertip in the image: and providing, to the identification means, the fingerprint of each fingertip for identification of the user (see paragraph 0083 copied above, fingertip location finding techniques).
Regarding claim 4, Othman discloses responsive to determining that a combined identification accuracy of the fingerprints of all fingertips in the image

    PNG
    media_image7.png
    108
    325
    media_image7.png
    Greyscale

 ; and responsive to determining that, for each fingertip, a difference between a biometric feature of the fingerprint of the fingertip and the a stored biometric feature of the fingerprint of the fingertip is below a threshold (sufficiently close match), determining that the user is identified by the fingerprints of the fingertips (paragraph 0125)

    PNG
    media_image8.png
    272
    497
    media_image8.png
    Greyscale

	Othman does not explicitly disclose that a threshold is used for the cumulative scores of the combination, however it is well known and obvious to use a threshold to determine the match score and the Examiner declares official notice to such. The motivation for using a threshold is that it allows for a design choice in how strict the match score has to be in order to be verified. 

Regarding claim 8, Othman discloses wherein the position of the bounding box is calculated relative to a center of the grid cell in two dimensions, wherein the geometrical characteristics of the bounding box comprise a height and a width of the bounding box (see figure 4c). 
Othman does not explicitly disclose a probability of the object being within the bounding box is associated with each bounding box, however it is well known to display probability scores with bounding boxes to give the user an indication of the certainty of the detection to which the Examiner declares official notice. The motivation would be to know the margin of certainty that the fingertip is enclosed in the bounding box.  
Regarding claim 9, Othman discloses displaying the image and the bounding boxes that identify the position of a fingertip.
Regarding claim 14, Othman discloses that the method is performed on a mobile device (see paragraph 0002)

    PNG
    media_image9.png
    136
    447
    media_image9.png
    Greyscale

Regarding claim 16, Othman discloses processing the biometric characteristic-using the identification means to extract, from the fingerprint, a biometric feature; 8comparing the extracted biometric feature to a biometric feature stored in the storage device; determining, based on the comparing, whether a difference between the extracted biometric feature and the stored biometric feature is below a threshold; responsive to determining that the difference is below the threshold, determining that the user is identified by the fingerprint; and responsive to determining that the difference between the biometric feature and the stored biometric feature is not below the threshold, determining that the user is not identified by the fingerprint (see paragraph 0125 copied above).
Claim 18 is similarly analyzed to claim 1.
Claim 19 is similarly analyzed to claim 2. 
Claim 20 is similarly analyzed to claim 16.
Claim 22 is similarly analyzed to claim 7. 




Allowable Subject Matter
6, 10-13, 17, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached 892 notice of references cited.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457.  The examiner can normally be reached on M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOHN B STREGE/Primary Examiner, Art Unit 2669